ASSET PURCHASE AGREEMENT




This ASSET PURCHASE AGREEMENT (“Agreement”) is made as of the 16th day of
October, 2012 (the “Effective Date”) between Strike Axe, Inc., a Delaware
corporation (“Strike Axe”), with principal offices at 247 W. 1400 S., Suite 101,
St. George, UT 84780, and Mega-Pro Nutrition, Inc., a Utah corporation
(“Mega-Pro”), with principal offices at 251 W. Hilton Drive, St. George, Utah
84770.




1.

Sale of Assets.  Mega-Pro hereby agrees to sell and Strike Axe agrees to
purchase all of Mega-Pro's right, title and interest, in and to (a) those
products distributed and sold by Mega-Pro as set forth in Exhibit A (the
“Products”) including, without limitation, trade secrets, designs, formulations,
licenses and intellectual property with respect to the Products, (b) the trade
names set forth in Exhibit B (the “Names”), (c) all inventory of Products
located at 247 W. 1400 S., Suite 101, St. George, Utah 84780 (the “Premises”),
or on order pursuant to outstanding purchase orders, as of the Closing Date
(defined below) (the “Inventory”), (d) the furniture, fixtures, equipment and
supplies located at the Premises as set forth on Exhibit C (the “FFE”), (e) the
website www.mega-pro.com (the “Website”), and (f) the telephone number
800-541-9469 (the “Phone Number”).   The Products, Names, Inventory, FFE,
Website and Phone Number are collectively referred to herein as the “Assets.”




1.1

No Assumption of Liabilities.  Strike Axe shall not assume any liabilities of
Mega-Pro (whether or not related to the Assets), including (a) any tax
liabilities of Mega-Pro; (b) any obligations of Mega-Pro relating to accounts
payable or other indebtedness; (c) any wages or salaries or other obligations
relating to employment or any employees of Mega-Pro; or (d) any other
liabilities of Mega-Pro.




1.2

Transaction Taxes.  Mega-Pro shall be liable for any sales taxes, use taxes,
transfer taxes or similar taxes, charges or fees that may become payable in
connection with the conveyance and sale of the Assets to Strike Axe.




1.3

Allocation.  Mega-Pro and Strike Axe shall determine in good faith the manner in
which the Purchase Price (as defined below) will be allocated among the Assets.
 Neither Mega-Pro nor Strike Axe, nor their respective shareholders shall file
any tax return or other document with, or make any statement or declaration to,
any governmental body that is inconsistent with such allocation.




1.4

Excluded Assets.  Only the items specifically identified and defined as Assets
in this Section 1 and in Exhibits A, B and C shall be included in the sale to
Strike Axe.  The items set forth on Exhibit D (the “Excluded Assets”) are
specifically excluded from the Assets being sold by Mega-Pro to Strike Axe
pursuant to this Agreement.  Mega-Pro and Strike Axe acknowledge that included
in such Excluded Assets are products that have accounted for more than 60% of
Mega-Pro’s sales over the past five (5) years.    




2.

Consideration. The consideration for the sale and transfer of the Assets (the
“Consideration”) shall be (a) the payment by Strike Axe to Mega-Pro of Two
Hundred Thousand Dollars ($200,000) in cash plus an additional amount in cash
equal to the book value of the Inventory on the Closing Date (the “Cash
Payment”), (b) the issuance by Strike Axe to Mega-Pro of a Note in the amount of
Five Hundred Thousand Dollars ($500,000) with payment





--------------------------------------------------------------------------------

and conversion terms as set forth in Section 10 below, (c) the grant by Strike
Axe to Mega-Pro of the License as set forth in Section 11 below, and (d) the
assumption of Mega-Pro’s rights and obligations as the tenant under the Lease
with respect to the Premises by execution of the Assignment and Assumption of
Lease as set forth in Section 12 below.

 

3.

Closing. The closing of the transaction described by this Agreement (the
“Closing”) shall occur on December 1, 2012 (the “Closing Date”).  At the Closing
(a) Strike Axe shall deliver to Mega-Pro the Cash Payment, the Note, the
License, and the Assignment and Assumption of the Lease, and (b) Mega-Pro will
deliver to Strike Axe a bill of sale and assignment of rights with respect to
the Assets. The Closing shall be consummated at 10:00 a.m. on the Closing Date
at the offices of Bangerter Sheppard, PC, 720 S. River Road, Suite A-200, St.
George, Utah 84790.  

  

4.

Representations and Warranties of Mega-Pro.  Mega-Pro represents and warrants to
Strike Axe as follows:




4.1

Organization and Good Standing.  Mega-Pro is a corporation duly organized,
validly existing and in good standing under the laws of the State of Utah and
has all requisite power and authority to carry on its business as currently
conducted.  




4.2

Corporate Authority; Authorization of Agreement.  Mega-Pro has all corporate
requisite power and authority to execute and deliver this Agreement and the
documents provided for herein to be executed and delivered by Mega-Pro at the
Closing, to consummate the transactions contemplated hereby and to perform its
obligations under this Agreement and such documents.  Mega-Pro has taken all
proper corporate action to authorize and approve the execution and delivery of
this Agreement and the documents provided for herein to be executed and
delivered by Mega-Pro at the Closing, the performance of all the terms and
conditions hereof and thereof to be performed by Mega-Pro and the consummation
of the transactions contemplated hereby and thereby.  No other act or proceeding
on the part of Mega-Pro is necessary to authorize the execution, delivery or
performance of this Agreement or such other documents, or the transactions
contemplated hereby or thereby.  This Agreement constitutes (and the documents
provided for herein to be executed and delivered by Mega-Pro at the Closing
will, when executed and delivered, constitute) the legal, valid and binding
obligations of Mega-Pro, enforceable against Mega-Pro in accordance with their
terms, except as may be (i) limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) subject to general principles of equity
(regardless of whether that enforceability is considered in a proceeding in
equity or at law).




4.3

No Violation.  The execution and delivery by Mega-Pro of this Agreement and the
documents provided for herein, the consummation by Mega-Pro of the transactions
contemplated hereby and thereby and the compliance by Mega-Pro with the terms
hereof and thereof, do not and will not (a) violate or conflict with or result
in a breach of any provisions of or constitute a default (or an event which,
with notice or lapse of any applicable cure period, or both, would constitute a
default) or require a consent under, or result in the termination of, or
accelerate the performance required by or result in the creation of any lien
upon any of the Assets under, any of the terms, conditions or provisions or the
articles of incorporation, bylaws or similar charter documents of Mega-Pro, or
(b) violate any order, writ, injunction, decree, statute, rule or regulation of
any government authority applicable to Mega-Pro or the Assets.





2







--------------------------------------------------------------------------------




4.4

Actions and Proceedings.  Except as set forth in Exhibit E hereto,




(a)

There is no action, suit, proceeding or investigation pending against Mega-Pro
notice of which has been served on Mega-Pro, or to the best of Mega-Pro’s
knowledge, threatened against Mega-Pro involving or affecting the Assets ;




(b)

There are no decrees, injunctions, liens or orders of any governmental authority
outstanding against Mega-Pro of which Mega-Pro has received written notice
relating to or affecting the Assets that would have a material adverse effect
upon the Assets;




(c)

There is no action, suit, proceeding or investigation pending against Mega-Pro
which has been served on Mega-Pro by which any person or entity seeks to
restrain, prohibit or enjoin the performance by Mega-Pro of the transactions
contemplated hereby.

 

4.5

No Brokers.  No person or entity acting on behalf of Mega-Pro has any valid
claim against Strike Axe or the Assets for any broker’s or finder’s fee or
similar compensation in connection with the transactions contemplated hereby.
 Mega-Pro shall indemnify and hold Strike Axe harmless from and against any and
all claims by any person or entity alleging a right to a broker’s or finder’s
fee from or through Mega-Pro.

 

4.6

Other Agreements.  There exist no agreements or arrangements for the sale by
Mega-Pro of the Assets (including, without limitation, calls on or other rights
in favor of persons or entities other than Mega-Pro to purchase such Assets
whether or not the same are currently being exercised).




4.7

Compliance With Laws.  To the best of Mega-Pro’s knowledge, Mega-Pro is in
compliance in all material respects with all permits, copyrights, judgments,
orders, decrees, injunctions, statutes, rules, regulations and other legal or
administrative requirements of all governmental authorities having jurisdiction
over the Assets, except where non-compliance would not have a material adverse
effect upon the Assets.  Mega-Pro has not received any written notice of a
material violation of any such permit, copyright, judgment, order, decree,
injunction, statute, rule, regulation or other legal or administrative
requirement from any governmental authority having jurisdiction over the Assets
other than violations which, to the best of Mega-Pro’s knowledge, have been
cured or remedied to such government authority’s satisfaction.




4.8

Title to Assets.  Mega-Pro has good title and/or a valid ownership interest in
all of the Assets free and clear of all liens, claims and encumbrances. Upon
consummation of the Closing Mega-Pro will claim no further ownership interest in
the Assets other than its rights under the License.




4.9

Full Disclosure.  Neither this Agreement nor any Exhibit hereto contains or will
contain any untrue statement of fact by Mega-Pro, and neither this Agreement nor
any such Exhibits omits or will omit to state any fact necessary to make any of
the representations, warranties or other statements or information contained
therein regarding Mega-Pro not misleading








3







--------------------------------------------------------------------------------



5.

Representation and Warranties of Strike Axe.




5.1

Organization and Good Standing.  Strike Axe is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and lease the
properties and assets it owns and leases and to carry on its business as such
business is presently conducted.  




5.2

Corporate Authority; Authorization of Agreement.  Strike Axe has all requisite
corporate power and authority to execute and deliver this Agreement and the
documents provided for herein to be executed and delivered by Strike Axe at the
Closing, to consummate the transactions contemplated hereby and to perform its
obligations under this Agreement and such documents.  Strike Axe has taken all
proper corporate action to authorize and approve the execution and delivery of
this Agreement and the documents provided for herein to be executed and
delivered by Strike Axe at the Closing, the performance of all the terms and
conditions hereof and thereof to be performed by Strike Axe and the consummation
of the transactions contemplated hereby and thereby.  No other act or proceeding
on the part of Strike Axe is necessary to authorize the execution, delivery or
performance of this Agreement or such other documents, or the transactions
contemplated hereby or thereby.  This Agreement constitutes (and the documents
provided for herein to be executed and delivered by Strike Axe at the Closing
will, when executed and delivered, constitute) the legal, valid and binding
obligations of Strike Axe, enforceable against Strike Axe in accordance with
their terms, except as may be (i) limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and (ii) subject to general principles of equity
(regardless of whether that enforceability is considered in a proceeding in
equity or at law).




5.3

No Violation.  The execution and delivery by Strike Axe of this Agreement and
the documents provided for herein, the consummation by Strike Axe of the
transactions contemplated hereby and thereby and the compliance by Strike Axe
with the terms hereof and thereof, do not and will not (i) violate or conflict
with or result in a breach of any provisions of or constitute a default (or an
event which, with notice or lapse of any applicable cure period, or both, would
constitute a default) or require a consent under, or result in the termination
of, or accelerate the performance required by or result in the creation of any
lien upon any of the Assets under, any of the terms, conditions or provisions or
the articles of incorporation, bylaws or similar charter documents of Strike
Axe, or (ii) violate any order, writ, injunction, decree, statute, rule or
regulation of any government authority applicable to Strike Axe or the Assets.




5.4

Litigation.  There is no action, suit, proceeding or investigation pending
against Strike Axe or its affiliates which has been served on Strike Axe or its
affiliates or, to the best of Strike Axe’s knowledge, threatened against Strike
Axe or its affiliates by which any person seeks to restrain or enjoin the
performance by Strike Axe of this Agreement.




5.5

No Brokers.  No person or entity acting on behalf of Strike Axe has any valid
claim against Mega-Pro for any broker’s or finder’s fee or similar compensation
in connection with the transactions contemplated hereby.  Strike Axe shall
indemnify and hold Mega-Pro harmless from and against any and all claims by any
person or entity alleging a right to a broker’s or finder’s fee from or through
Strike Axe.








4







--------------------------------------------------------------------------------



5.6

Full Disclosure.  Neither this Agreement nor any Exhibit hereto contains or will
contain any untrue statement of fact by Strike Axe, and neither this Agreement
nor any such Exhibits omits or will omit to state any fact necessary to make any
of the representations, warranties or other statements or information contained
therein regarding Strike Axe not misleading.




6.

Due Diligence.




6.1

Access to Assets.  Upon execution of this Agreement, and until the Closing,
Strike Axe shall have the right to inspect the Assets at the Premises provided
such inspection does not interfere with Mega-Pro’s business operations.




6.2

Other Due Diligence.  Prior to the Closing, and subject to the terms and
conditions of this Agreement, Strike Axe may conduct such other examination or
investigation of public records relating to the Assets or third persons having
knowledge of the Assets as Strike Axe may choose to conduct in its discretion.




7.

Further Actions.  From and after the Closing Date, Mega-Pro and Strike Axe and
their respective representatives will cooperate with each other, and shall
execute and deliver such documents and take such other actions as either party
may reasonably request, for the purpose of effecting the transactions set forth
herein.  To the extent that the parties hereto have been unable to obtain any
consent that Strike Axe reasonably deems necessary to be obtained for the
transfer to Strike Axe of any of the Assets by the Closing Dates, Mega-Pro shall
cooperate with Strike Axe in Strike Axe’s efforts to obtain such consent.  Until
such consent is obtained, Mega-Pro shall cooperate, and shall use its
commercially reasonable efforts to cause its representatives to cooperate, with
Strike Axe in any lawful arrangement designed to provide Strike Axe with the
benefits of such Assets.




8.

Default/Termination.  The parties may terminate this Agreement as follows:




8.1

Default.    Either party may terminate this Agreement in the event of a breach
by the other party of any of its obligations contained herein if such breach
continues uncured for a period of thirty (30) days after written notice of such
breach to the other party.




8.2

 

Termination by Strike Axe.   Strike Axe may terminate this Agreement at any time
upon thirty (30) days written notice to Mega-Pro.




8.3

Termination by Mega-Pro.  Mega-Pro may terminate this Agreement at any time at
or after the Closing Date in the event Strike Axe does not deliver the Cash
Payment, the Note, the License and the Assignment and Assumption to Mega-Pro at
the Closing.




9.

Indemnification.  




9.1

 Indemnification of Mega-Pro by Strike Axe.  Strike Axe shall indemnify, defend
(with counsel reasonably acceptable to Mega-Pro) and hold harmless Mega-Pro and
Mega-Pro’s employees, affiliates, agents, consultants, attorneys,
representatives, contractors, directors and officers (collectively, the
“Mega-Pro Parties”) against and from any and all claims, loss, damage, liability
or expense, including without limitation court costs and reasonable attorneys’





5







--------------------------------------------------------------------------------

fees and experts’ fees, which the Mega-Pro Parties may incur or sustain (a)
either prior to or following the Closing, caused or allegedly caused by (i) the
negligence or wrongful acts of, or (ii) any breach or default by, Strike Axe of
its obligations under this Agreement, and (b) by reason of or in any way
relating to Strike Axe’s operations or use, sale, promotion, distribution or
dealings of any nature with respect to the Assets after the Closing.




9.2

 Indemnification of Strike Axe by Mega-Pro.  Mega-Pro shall indemnify, defend
(with counsel reasonably acceptable to Strike Axe) and hold harmless Strike Axe
and its employees, affiliates, agents, consultants, attorneys, representatives,
contractors, directors and officers (collectively, the “Strike Axe Parties”)
against and from any and all loss, damage, liability or expense, including
without limitation court costs and reasonable attorneys’ fees and experts’ fees,
which the Mega-Pro Parties may incur or sustain (a) either prior to or following
the Closings, caused or allegedly caused by (i) the negligence or wrongful acts
of, or (ii) any breach or default by Mega-Pro of its obligations under this
Agreement, and (b) by reason of or in any way relating to Mega-Pro’s operations
or use, sale, promotion, distribution or dealing of any nature with respect to,
the Assets prior to the Closing.




9.3

Survival.  The respective indemnity obligations of the parties set forth in this
Section 9 shall survive the Closing, and may be enforced by the parties and
their successors and assigns following the Closing.




10.

Convertible Promissory Note.  As part of the Consideration, at the Closing
Strike Axe will deliver to Mega-Pro a convertible promissory note (the “Note”)
in a form acceptable to Mega-Pro and Strike Axe with the following terms:




Principal Amount:

$500,000

Interest Rate:

8% per annum

Monthly Payment Schedule:

Month 1 - $10,000

Month 2 - $20,000

Month 3 - $35,000

Months 4 through 11 - $50,000

  

 

Month 12 – All remaining principal and interest

Prepayment Discount:

If the Note is paid in full within the first three months the principal amount
will be reduced by $50,000.

Conversion Rights:

Mega-Pro will have the option to convert all or a portion of the outstanding
balance of the Note into shares of Strike Axe stock at the price of $0.35 per
share.      




11.

Grant of License.

At the Closing Strike Axe will execute and deliver to Mega-Pro a non-exclusive,
worldwide, royalty-free, perpetual license (the “License”) to use the name
“Mega-Pro” as part of Mega-Pro’s official name, “Mega-Pro Nutrition, Inc.,” and
as part of the business name “Mega-Pro Screen Printing and Embroidery.”  The
License will be in a form acceptable to Mega-Pro and Strike Axe.          




12.

Lease of Premises.

Effective as of the Closing Date, Mega-Pro will assign to Strike Axe, and Strike
Axe will assume, pursuant to an assignment of lease agreement in a form





6







--------------------------------------------------------------------------------

acceptable to Mega-Pro and Strike Axe (the “Assignment and Assumption of
Lease”), all of Mega-Pro’s rights and obligations as tenant under the lease of
the Premises (the “Lease”) from Spin ‘n Grin, LLC as landlord, which Lease will
have a remaining term of twelve (12) months at a rental rate of $3,500 per
month.




13.

Miscellaneous.




13.1

Public Announcements.  Mega-Pro shall not make any public announcement or
statement with respect to this Agreement or the transactions contemplated hereby
without the prior written consent of Strike Axe to the form, content and timing
of such announcement or statement.  However, Strike Axe may make such
announcement or statement upon (a) receiving advice of its counsel that the
making of such public announcement or statement is required by applicable law,
rule or regulation; and (b) giving Mega-Pro as much prior notice as is
reasonably practicable under the circumstances.  The Purchase Price and other
material terms of this Agreement are confidential and shall not be disclosed by
either party without the prior written consent of the other party.




13.2

Agreement of the Parties.  This Agreement represents the entire and integrated
agreement of the parties hereto, and supersedes any and all prior agreements
between the parties, including without limitation that certain Offer Letter
between Strike Axe and Mega-Pro dated August 22, 2011, which Offer Letter is
hereby terminated as of the Effective Date.  Strike Axe and Mega-Pro expressly
acknowledge, warrant and understand that there are no statements,
representations, inducements or agreements made by or between the parties hereto
except as expressly set forth herein in writing.  No amendment, supplement or
termination hereof shall be valid except by way of writing subscribed by the
parties hereto.




13.3

Attorneys’ Fees.  




(a)

Strike Axe will reimburse Mega-Pro for fifty percent (50%) of the legal fees
(“50% of Legal Fees”) incurred by Mega-Pro in connection with the negotiation of
the transaction contemplated by this Agreement, the preparation of this
Agreement and the other documents referred to herein (i.e., Note, License,
Assignment and Assumption Agreement), and the Closing.  Strike Axe will pay to
Mega-Pro the 50% of Legal Fees at or prior to the Closing, or if the transaction
contemplated by this Agreement does not close, then immediately upon demand by
Mega-Pro.  




(b)

Except as provided above in Section 13.3(a), each party shall bear and pay all
fees, costs and expenses (including fees and expenses of such party’s legal,
accounting, financial and other advisors) that have been incurred or that are in
the future incurred by, on behalf of or for the benefit of, such party in
connection with: (i) the negotiation, preparation and review of this Agreement,
including the Exhibits hereto; and (ii) the consummation and performance of the
transactions contemplated hereby.




(c)

In connection with any suit or other proceeding (including without limitation
appellate or bankruptcy proceedings) with respect to the subject matter,
interpretation or enforcement of this Agreement, or the right to indemnification
hereunder, the prevailing party (as determined by the court, agency or other
authority before which suit or proceeding is commenced) shall, in addition to
such other relief as may be awarded, be entitled to recover





7







--------------------------------------------------------------------------------

reasonable attorneys’ fees, expert witness fees, expenses and costs of suit or
investigation as actually incurred.




13.4

Assignment.  This Agreement shall not be assignable by any party without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld.  Subject to such consent, the terms, conditions and
covenants of this Agreement shall be binding upon, and inure to the benefit of,
the parties and their respective successors and permitted assigns.  




13.5.

Notices.  All notices, which may be or are required, to be given by either party
to the other party hereunder shall be in writing (“Notices”).  All Notices shall
be sufficiently given, made or delivered if personally served.  All Notice shall
also be sufficiently given, made or delivered (i) upon facsimile transmission to
the numbers specified under the parties’ signatures so long as a confirming copy
is sent by United States mail, (ii) upon email transmission to the email
addresses specified under the parties’ signature so long as a confirming copy is
sent by United States mail, (iii) the next business day following deposit with a
national overnight courier service, addressed to the parties at the addresses
under their signatures, or (iii) forty-eight (48) hours following the certified
mailing thereof, postage prepaid, addressed to the parties at the addresses
under their signatures.




13.6.

Time.  Time is of the essence of this Agreement and every provision hereof.  

 

13.7.

Uncontrollable Forces.  Except with respect to a default in making payments of
the Purchase Price, no party to this Agreement shall be in default under this
Agreement when a failure of performance shall be the result of uncontrollable
forces.  The term “uncontrollable forces” shall mean any cause or causes beyond
the control of a party, including without limitation failure of or threat of
failure of facilities, flood, earthquake, storm, drought, fire, lightning, or
other natural catastrophe, civil disturbance or disobedience, sabotage, war
and/or acts of terrorism, government priorities and restraint by court order or
public authority, and action or non-action by, or inability to obtain or
maintain in effect, the necessary authorizations or approvals from any
governmental agency or authority, any of which by exercise of due diligence of a
party could not reasonably have been expected to avoid and which by exercise of
due diligence it has been unable to overcome.  Nothing contained in this section
shall be construed as requiring a party to settle any labor dispute in which it
may be involved, or to enter into any contracts or commit to financing
arrangements, which contains conditions or terms, which a party determines, are
unduly burdensome.




13.8.

Waiver.  No waiver by any party of any of the terms or conditions of this
Agreement or any of such party’s rights under this Agreement shall be effective
unless such waiver is in writing and signed by the party charged with the
waiver.




13.9

Exhibits.  The Exhibits to this Agreement are incorporated by this reference as
if fully set forth herein.




13.10

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile and scanned copies of original signatures
shall be deemed and shall have the effect of original signatures.





8







--------------------------------------------------------------------------------




13.11

Independent Counsel; No Presumption.  Each party acknowledges that:  (a) it has
been represented by independent counsel in connection with this Agreement; (b)
it has executed this Agreement with the advice of such counsel; and (c) this
Agreement is the result of negotiations between the parties hereto and the
advice and assistance of their respective counsel.  The fact that this Agreement
was prepared by counsel for one party or the other as a matter of convenience
shall have no import or significance.  Any uncertainty or ambiguity in this
Agreement shall not be construed against either party because its counsel
prepared this Agreement in its final form.




13.12

Severability.  If any provision of this Agreement or application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement (including the application of such provision to
persons or circumstances other than those to which it is held invalid or
unenforceable) shall not be affected thereby provided the substantial provisions
of this Agreement are still enforceable (payment of Purchase Price and
conveyance of Assets), and each provision of this Agreement shall be valid and
enforced to the fullest extent permitted by law.




13.13

Interpretation.  Words used in the singular number shall include the plural, and
vice-versa, and any gender shall be deemed to include every other gender.  The
captions and headings of the Sections of this Agreement are for convenience of
reference only and shall not be deemed to define or limit the provisions hereof.
 The Recitals stated above are material parts of the consideration of this
Agreement and are incorporated by reference as terms of this Agreement.

 

13.14

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Utah (without giving effect to principles
of conflicts of laws).  Any proceeding relating to this Agreement or the
enforcement of any provision of this Agreement shall be brought or otherwise
commenced in any state or federal court located in the County of Washington,
Utah.  Each party expressly and irrevocably consents and submits to the
non-exclusive jurisdiction of each state and federal court located in the County
of Washington, Utah (and each appellate court located in the State of Utah) in
connection with any such Proceeding.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURES ON FOLLOWING PAGE]

 





9







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the Effective Date first above written.




STRIKE AXE:

MEGA-PRO:




STRIKE AXE, INC.                   

MEGA-PRO NUTRITION, INC.  

247 W. 1400 S., Suite 101

251 W. Hilton Drive

St. George, Utah 84780

St. George, Utah 84770

Email:

Email:  dave@mega-pro.com










By: /s/Shaun M. Sullivan          

By: /s/David V. Smith

Shaun M. Sullivan, President

David V. Smith, President


















































10







--------------------------------------------------------------------------------

EXHIBIT A

PRODUCTS




Magnum Whey

Carbo Hit

Massive Weight Gainer

Mega-Pro CEE

Mega-Pro Bcaa

Caffeine Alert

Stim and Trim

Super Egg Amino

Athletic Pac Plus

DHEA

Chromium Picolinate

Tribulus Terrestris

Amino 2200
































11







--------------------------------------------------------------------------------

EXHIBIT B

TRADENAMES




Mega-Pro




Mega-Pro Nutrition




Mega-Pro Sports Nutrition




Mega-Pro International








12







--------------------------------------------------------------------------------

EXHIBIT C




FURNITURE, FIXTURES AND EQUIPMENT




- All pallet shelving located on the Premises

- One fork lift located on the Premises

- All computers located on the Premises

- One photocopier located on the Premises

- All office furniture located on the Premises

- All other office equipment and office supplies located on the Premises

- Miscellaneous product related items (labels, display boards, etc.) located on
the Premises











13







--------------------------------------------------------------------------------

EXHIBIT D




EXCLUDED ASSETS




- All rights to purchase and sell ephedrine and products containing ephedrine,
all products containing ephedrine, and all licenses and permits relating to the
sale of ephedrine and products containing ephedrine

- All other Mega-Pro products not listed on Exhibit A

- All outstanding accounts receivable with respect to the sale of Products
through and including the Closing Date








14







--------------------------------------------------------------------------------

EXHIBIT E




LITIGATION




1.

On or about May 10, 2012 Mega-Pro received a letter from Oliver Law Group
(“Oliver”) in Michigan advising Mega-Pro that Oliver was contemplating filing a
federal class action lawsuit in Michigan against Mega-Pro alleging false and
misleading advertising with respect to Mega-Pro CEE (“CEE”).  Mega-Pro, through
its attorneys, has responded to Oliver denying liability and denying that Oliver
will be able to establish the jurisdictional requirements to maintain a federal
class action lawsuit.  Mega-Pro has provided detailed information to Oliver
regarding Mega-Pro’s sales of CEE.  In addition, Mega-Pro has stopped promoting
CEE using the language that Oliver claims is misleading.  Mega-Pro and
Mega-Pro’s attorneys have not heard from Oliver since June 2012.





15





